DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  the word “centre” in line 11 should be changed to “center” to be consistent with the rest of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the elongated members" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The elongated member where mentioned in claim 5, however, claim 6 is a dependent of claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,7,9,14,16,18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thurm (US 2007/0001432). Regarding claim 1 and 14, Thurm discloses a trailer comprising: 
a body (38) having opposing front and rear ends; 
a tongue (43,42) carrying a hitch (28), the tongue removably mounted to the front end of the body; 
wheels (12) rotatably connected to the body; 
a stand (10) located at the rear of the body, the stand comprising a base (82) coupled to the body by one or more mounting members (112), the base configured to contact a generally horizontal support surface under the trailer upper end of the wheels (see figure 2) at three or more locations (two on the hinges 112 and two more along the tubular members 62 and 60) surrounding a base area and to stably support the body in a storage configuration (see figure 4) wherein the body is in a generally vertical orientation and a center of gravity of the body is located directly above the base area –{{as it would be in between the wheels when the body is in the storage configuration, otherwise the trailer would be very tippy in the storage configuration, see figure 4}}—
wherein the base is coupled to the mounting members by one or more hinges/curved members (see figures 3a and 5) which allow pivotal motion of the base relative to the mounting members about an axis that extends transversely relative to the body (see figure 3a), the hinges operable to provide a fulcrum for tipping the body from a normal configuration (figure 1) in which the body is generally horizontal into the storage configuration (figure 4).

Regarding claim 7, wherein the cradle (15) can work as a lock to prevent pivoting of the hinges.
Regarding claim 9, wherein under the broadest reasonable interpretation, forcefully removing a member can still be seen as removable, thus, the mounting members (112) can be broken off the body by hitting them with a sledge hammer or uncoupling them with a torch.
Regarding claim 16, wherein the ramps (22) can be seen as the first and second parts  respectively detachably coupled to the body at locations near the first and second sides of the body.
Regarding claims 18 and 20, wherein the use of trailer, attaching the stand while construction of the trailer and, while standing it into the storage configuration and taking it back down to the normal configuration, would result in the method as claimed, to be performed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 1427365) in view of Alarie (US 3284128). Regarding claim 1 and 14, Douglas discloses a trailer comprising:
 body (1) having opposing front and rear ends; 
a tongue (2) carrying a hitch, the tongue removably mounted to the front end of the body; wheels rotatably connected to the body; 
a stand (4) located at the rear end of the body, the stand comprising a base (8) coupled to the body by one or more mounting members (members where numeral 5 is mounted), the base configured to contact a generally horizontal support surface under the trailer (see figure 2) at locations surrounding a base area and to stably support the body in a storage configuration wherein the body is in a generally vertical orientation and a center of gravity of the body is located directly above the base area—{as the center of gravity would be about the base (see figure 2) 
wherein the base is coupled to the mounting members by one or more hinges/curved member (see figures 2 and 3) which allow pivotal motion of the base relative to the mounting members about an axis that extends transversely relative to the body, the hinges operable to provide a fulcrum for tipping the body from a normal configuration in which the body is generally horizontal into the storage configuration (only if the body is pivoted with the stand). Douglas does not mention base contacting the in 3 or more locations under the trailer as the hinges are only located in two locations. However, Alarie discloses a trailer comprising a hinge (26), wherein the hinge contacts a base (14) and a body (11) at least 10 locations (see figure 3). It would have been obvious for one of ordinary skill in the art to modify Douglas by exchanging the hinge and mounting members for a hinge system such as disclosed by Alarie, in order to provide a sturdier hinge that would provide a better connection between the base and the trailer body.
Regarding claim 12,  Douglas does not mention a shell with a bottom part and top part hingedly connected. However, Alarie discloses shell with a top part (13) and a bottom part (12) hingedly connected to each other. It would have been obvious for one of ordinary skill in  the art to provide a 

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurm in view of Colby (US 6017081). Regarding claim 8, Thurm does not mention  that the locking mechanism includes a pin. However, Colby discloses a trailer with a locking pin (120) that prevent rotation of a stand (14). It would have been obvious for one of ordinary skill in the art to modify Thurm by exchanging the locking member for a pin and aperture type of lock, in order to use a separate variation of a locking device which is secured and simple to operate. The combination of Thurm and Colby can be seen as a simple substitution of one known element for another to obtain predictable results.
Regarding claim 17, Thurm does not mention the weight of the trailer, however, Thurm does state that the trailer is light weight (see Para. 0075). It would have been obvious for one of ordinary skill in the art to modify Thurm to have the trailer be in between 500 lbs. and 1000 lbs., in order to be able to stand it when in the storage configuration, otherwise, it would be extremely difficult to stand the trailer as shown in figure 4 of Thurm.
Allowable Subject Matter
Claims 2,3,5,10,11,13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARLON A ARCE/Examiner, Art Unit 3611                                         

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611